DETAILED ACTION
Response to Arguments
Examiner withdraws Double Patenting rejection for claims 1, 8 and 27 in view of the amendment made to the claims.
Applicant’s arguments with respect to claims 1, 8 and 27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 27 and 31-48 are rejected under 35 U.S.C. 103 as being unpatentable over Welin et al. (USPN 9,820,182) in view of Lee et al. (USPN 10,448,429).
Regarding claims 1, Welin teaches a data transmission method, comprising: segmenting or concatenating, by a sending device, data packets of a first service to be transmitted, so as to generate a plurality of segments of data packets [Col. 11, lines 25-32]; for multiple radio access technologies, packaging and numbering, by the 15sending device, the plurality of segments of data packets [Col. 11, lines 33-56]; and sending, by 
However, Welin does not teach the multiple radio access technologies adopt at least one of a diversity mode or an aggregation mode, the diversity mode indicates a mode in which different radio access technologies are used to transmit the same content, and the aggregation mode indicates a mode in which different radio access technologies are used to transmit different contents.
Lee teaches the multiple radio access technologies adopt at least one of a diversity mode or an aggregation mode, the diversity mode indicates a mode in which different radio access technologies are used to transmit the same content, and the aggregation mode indicates a mode in which different radio access technologies are used to transmit different contents [Col. 10, lines 1-14].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use diversity mode or an aggregation mode to transmit data in multiple radio access technologies mode so that network efficiency can be improved.
Regarding claim 8, Welin teaches a sending device, comprising: a processor; a memory storing instructions executable by the processor; and a transmitter wherein the processor is configured to: segment or concatenate data packets of a first service to be transmitted, so as to generate a plurality of segments of data packets [Col. 11, lines 25-32];  and package and number, for multiple radio access technologies, the plurality of 
However, Welin does not teach the multiple radio access technologies adopt at least one of a diversity mode or an aggregation mode, the diversity mode indicates a mode in which different radio access technologies are used to transmit the same content, and the aggregation mode indicates a mode in which different radio access technologies are used to transmit different contents.
Lee teaches the multiple radio access technologies adopt at least one of a diversity mode or an aggregation mode, the diversity mode indicates a mode in which different radio access technologies are used to transmit the same content, and the aggregation mode indicates a mode in which different radio access technologies are used to transmit different contents [Col. 10, lines 1-14].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use diversity mode or an aggregation mode to transmit data in multiple radio access technologies mode so that network efficiency can be improved.
Regarding claim 27, Welin teaches a receiving device, comprising: a processor; and 10a memory storing instructions executable by the processor, a receiver configured to receive data packets sent by a sending device, wherein the data packets are sent by the sending device using multiple radio access technologies [Col. 11, lines 33-65]; wherein 
However, Welin does not teach the multiple radio access technologies adopt at least one of a diversity mode or an aggregation mode, the diversity mode indicates a mode in which different radio access technologies are used to transmit the same content, and the aggregation mode indicates a mode in which different radio access technologies are used to transmit different contents.
Lee teaches the multiple radio access technologies adopt at least one of a diversity mode or an aggregation mode, the diversity mode indicates a mode in which different radio access technologies are used to transmit the same content, and the aggregation mode indicates a mode in which different radio access technologies are used to transmit different contents [Col. 10, lines 1-14].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use diversity mode or an aggregation mode to transmit data in multiple radio access technologies mode so that network efficiency can be improved.
Regarding claims 31, 37 and 43, Lee teaches the multiple radio access technologies adopt the diversity mode [Col. 10, lines 1-14].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use diversity mode to transmit data in multiple radio access technologies mode so that network efficiency can be improved.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use diversity mode to transmit data in multiple radio access technologies mode so that network efficiency can be improved.
Regarding claims 33, 39 and 45, Lee teaches the multiple radio access technologies adopt the aggregation mode [Col. 10, lines 1-14].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use aggregation mode to transmit data in multiple radio access technologies mode so that network efficiency can be improved.
Regarding claims 34, 40 and 46, Lee teaches a first radio access technology and a second radio access technology, the plurality of segments of data packets comprise a first segment of data packets and a second segment of data packets, and the first segment of data packets and the second segment of data packets are respectively transmitted in the aggregation mode by using the first radio access technology and the second radio access technology [Col. 10, lines 1-14].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use aggregation mode to transmit data in multiple radio access technologies mode so that network efficiency can be improved.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the diversity mode and the aggregation mode to transmit data in multiple radio access technologies mode so that network efficiency can be improved.
Regarding claims 36, 42 and 48, Lee teaches a first segment of data packets, a second segment of data packets and a third segment of data packets, the first segment of data packets is transmitted in the diversity mode, and the second segment of data packets and the third segment of data packets are respectively transmitted in the aggregation mode [Col. 10, lines 1-14].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the diversity mode and the aggregation mode to transmit data in multiple radio access technologies mode so that network efficiency can be improved.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Cho et al. (USPN 10,341,918) teaches acquiring configuration information about a secondary radio access technologies (RAT) system from a network, where configuration information comprises threshold condition.  Determination is made whether condition number is triggered by the threshold condition and a measurement result of the secondary RAT system.  The condition number is reported to the network.  .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANDRAHAS PATEL whose telephone number is (571)270-1211.  The examiner can normally be reached on Monday - Thursday 7:30 - 17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Chandrahas B Patel/          Primary Examiner, Art Unit 2464